internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case-mis no ----------------------------------------------------------- ----------------------- tam-114875-04 cc psi b05 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ----------------------------------------------------- ---------------------------------- ---------------------------------- ---------------- ---------- ----------------- legend taxpayer year issue ----------------------------------------------------- ------- may taxpayer treat as a contribution_to_capital under ' a of the internal_revenue_code the continued dumping and subsidy offset offset it received from the federal government under the continued dumping and subsidy offset act of cdsoa conclusion taxpayer may not treat as a contribution_to_capital under ' a the offset it received from the federal government under the cdsoa facts taxpayer manufactures x taxpayer petitioned the federal government to stop the dumping of x by foreign manufacturers the federal government imposed an tam-114875-04 antidumping duty order on foreign manufacturers of x antidumping duties are imposed after a determination is made that a class of foreign merchandise is being or likely being sold at less than fair_market_value and a determination is made that an industry in the united_states is materially injured or threatened with material injury or that the establishment of an industry in the united_states is materially retarded by reason of the dumping under the cdsoa duties assessed pursuant to an antidumping duty order must be distributed on an annual basis to the affected domestic producers for qualifying expenditures the distribution is known as the offset u s c 1675c a the term affected domestic producer is defined in u s c 1675c b to include any manufacturer that a was a petitioner with respect to which an order has been entered and b remains in operation the term qualifying expenditure is defined in u s c 1675c b to mean an expenditure incurred after the issuance of the order in any of the following categories a manufacturing facilities b equipment c research_and_development d personnel training e acquisition of technology f health care benefits to employees paid for by the employer g pension benefits to employees paid for by the employer h environmental equipment training or technology i acquisition of raw materials and other inputs and j working_capital or other funds needed to maintain production taxpayer received an offset in year once received an offset may be used for any purpose taxpayer used the payment to reduce its debt taxpayer did not include the offset on its income_tax returns for year no provision of the cdsoa statute exempts offsets from income_tax taxpayer contends that the offset is excluded from income under ' a as a nonshareholder contribution_to_capital law and analysis senator dewine for himself and other senators made a statement in the congressional record when the cdsoa was introduced to the committee on finance his statement included the following as my colleagues know the tariff act of gives the president the authority to impose duties and fines on imports that are being dumped in u s markets or subsidized by foreign governments our bill would take the act one step further currently revenues raised through import duties and fines go to the u s treasury under our bill duties and fines would be transferred to injured u s companies as compensation_for damages caused by dumping or subsidization tam-114875-04 current law also does not contain a mechanism to help injured u s industries recover from the harmful effects of foreign dumping and subsidization these foreign practices have reduced the ability of our injured domestic industries to reinvest in plant equipment people r d technology or to maintain or restore health care and pension benefits the end result is this continued dumping or subsidization jeopardizes renewed investment and prevents additional reinvestment from being made cong rec s497 daily ed date statement of sen dewine sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 was enacted in treas reg ' published in provides as follows sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of inducing the corporation to locate its business in a particular community or for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid for the purpose of inducing the taxpayer to limit production see sec_362 for the basis_of_property acquired by a corporation through a contribution to its capital by its stockholders or by nonstockholders regarding ' h_r rep no pincite and s rep no pincite state the following i n the case of a corporation gross_income is not to include any contribution_to_the_capital_of_the_taxpayer this in effect places in the code the court decisions on this subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services one of the court decisions on this subject is 286_us_285 during world war i most of the railroads in the united_states were under the control of the united_states government following the war the railroads were returned to private operation to help the railroads adjust to post-war tam-114875-04 operation the congress enacted the transportation act of the statute guaranteed a minimum operating income for six months after relinquishment of government control the taxpayer received payments pursuant to the statute but did not include the payments in income claiming that the payments were a gift or a contribution_to_capital the court disagreed holding that a t he sums received under the act were not subsidies or gifts bthat is contributions to the capital of the railroads id pincite the court reasoned that the taxpayers awere bound to operate their properties in order to avail themselves of the government s proffer under the terms of the statute no sum could be received save as a result of operation id in addition the court reasoned that the payments amight be used for the payment of dividends of operating_expenses of capital charges or for any other purpose within the corporate authority just as any other operating revenue might be applied id pincite accord 286_us_290 a companion case another court decision on this subject is 319_us_98 the facts involved the payment of cash to the taxpayer by prospective customers to cover the estimated cost of construction of the extension of the taxpayer s electric utility service facilities to the prospective customers the taxpayer contended that the payments were gifts or contributions to capital the court disagreed holding that a t he payments were to the customers the price of the service id pincite the court reasoned that ait overtaxes the imagination to regard the farmers and other customers who furnished these funds as makers either of donations or contributions to the company the transaction neither in form nor in substance bore such a semblance id pincite another court decision on this subject is 339_us_583 the facts involved the payment of cash and the transfer of other_property to the taxpayer by certain community groups as an inducement to the location or expansion of the taxpayer s factory operations in the communities the taxpayer contended that the properties so acquired were gifts or contributions to capital the court agreed holding that athe assets transferred to petitioner by the community groups represented contributions to capital id pincite the court reasoned that a t he contributions to petitioner were provided by citizens of the respective communities who neither sought nor could have anticipated any direct service or recompense whatever their only expectation being that such contributions might prove advantageous to the community at large id pincite the court in 412_us_401 listed the following characteristics of a nonshareholder contribution_to_capital it certainly must become a permanent part of the transferee s working_capital structure it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee it must be bargained for the asset transferred tam-114875-04 foreseeably must result in benefit to the transferee in an amount commensurate with its value and the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect id pincite for a transfer to qualify as a nonshareholder contribution_to_capital under sec_118 the transferor must have the requisite motivation and the transfer must have the requisite economic_effect on the recipient corporation if either is lacking then the transfer does not qualify as a contribution_to_capital taxpayer contends that the offset payments serve a public benefit by restoring fair trade so that jobs and investments in the united_states are not lost through distributions to benefit affected domestic producers willing to produce and invest in the united_states this type of resulting indirect benefit is within the contemplation of sec_118 nonshareholder capital contributions taxpayer distinguishes the offset payments from the subsidies in texas pacific railway taxpayer states that the offset payments are allocated among recipients based on certain expenditures made and not measured by deficiencies in operating income as was the case in texas pacific railway in addition a recipient of the offset is not required to show damages suffered by the recipient we do not agree with taxpayer’s characterization of the offset as a contribution_to_capital the government s motive for the offset is to assist taxpayer in recouping losses suffered from illegal dumping involving x products entering the united_states the offset was distributed to taxpayer as compensation_for damages caused by dumping and not as a contribution to the permanent working_capital of taxpayer affected u s industries are presumed to have been harmed by dumping the amount of the offset is measured by reference to specified qualifying expenditures including noncapital operating_expenses here as in texas pacific railway once taxpayer receives the offset taxpayer may use it for the payment of dividends operating_expenses or capital charges or for any other purpose within the corporate authority just as any other operating revenue might be applied taxpayer used the offset to reduce its debt the offset failed to become a permanent part of taxpayer s working_capital structure because it was not restricted to the acquisition of capital assets the present case is similar to texas pacific railway in other ways in texas pacific railway the purpose of the government payments was to help the railroads get back on their feet after several years of government control during world war i here the purpose of the offset is to help injured u s industries recover from the harmful effects of foreign dumping and subsidization cong rec s497 daily ed date here as in texas pacific railway under the terms of the statute no offset can be received unless taxpayer remains in operation u s c 1675c b b tam-114875-04 caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
